Citation Nr: 0121606	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1989 to 
February 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination rendered in August 1999 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

Upon review of the claims file, the Board finds that further 
evidentiary development by the RO is required before 
appellate review may be completed.  In this regard, the Board 
observes that, in claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) (2000) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) (2000) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

In this case, the veteran was initially diagnosed with mild 
PTSD at a February 1999 VA examination.  The claims file also 
contains a May 1999 follow-up note submitted by the same VA 
examiner who prepared the February 1999 VA PTSD examination 
report.  In the May 1999 follow-up note, the examiner stated 
that he had reviewed his prior examination report and 
concluded that the veteran still suffered from mild PTSD, 
adding that the veteran's PTSD was attributable to stressors 
sustained during service in the Persian Gulf War.  

Other medical evidence of record includes diagnoses of 
depression and anxiety, rather than PTSD.  Of particular note 
is a June 1999 VA psychiatric examination report prepared by 
a board of two psychiatric examiners, one of whom was the 
same examiner who prepared the February 1999 VA PTSD 
examination report and May 1999 follow-up note.  The only 
diagnosis rendered by the two examiners was major depression.  
Although the June 1999 VA psychiatric examination report 
notes that the veteran served in Saudi Arabia for seven 
months and recounts his complaints of experiencing nightmares 
of being in Saudi Arabia, there is no explanation or 
rationale offered in the report to explain why the veteran's 
prior diagnosis of PTSD was changed to major depression.  
Indeed, there was no mention whatsoever of the veteran's 
prior diagnosis of PTSD even though one of the June 1999 
examiners was the examiner who had diagnosed the veteran with 
PTSD in February 1999 and confirmed this diagnosis in May 
1999. 

Under the circumstances of this case, particularly in light 
of the somewhat confusing diagnostic picture, the Board finds 
that another examination is required.  If possible, the two 
examiners who prepared the June 1999 report should be asked 
to examine the veteran again and arrive at a consensus 
opinion as to whether the veteran has PTSD.  The examiners 
should also be asked to provide an explanation of the varying 
diagnosis, especially regarding the differences between the 
February 1999 and June 1999 diagnoses.

The Board also notes that, when the veteran filed his 
substantive appeal, he requested that a hearing before a 
member of the Board be held at the RO.  Although his 
representative later informed the RO that the veteran had 
asked that his claims file be forwarded to the Board, it is 
not clear that the veteran withdrew his hearing request in 
the manner required by 38 C.F.R. § 20.704(e) (2000).  
Consequently, the veteran's intent in this regard should be 
clarified.

Finally, it should be pointed out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  

In February 2001, the RO sent the veteran a letter to inform 
him of the change in the law.  Nevertheless, in light of the 
additional evidentiary development required by this remand, 
the RO should ensure continued compliance with the notice and 
duty to assist provisions contained in the new law.  See 38 
U.S.C.A §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify any additional sources of 
medical records relevant to his claim of 
service connection for PTSD.  As a matter 
of course, the RO should also obtain any 
records from the Crown Point Adam 
Benjamin Mental Health Clinic in 
Merrillville, Indiana, that are not 
already associated with the claims file. 

2.  The veteran should be scheduled for a 
psychiatric examination by a board of two 
psychiatrists.  If possible, this 
examination should be conducted by the 
examiners who prepared the June 1999 
examination report.  The examiners should 
review the claims file, examine the 
veteran in accordance with the 
requirements of 38 C.F.R. § 3.304(f) and 
DSM-IV, and undertake any and all 
clinical tests or studies deemed 
appropriate relative to the veteran's 
claim.  The examiners should offer a 
consensus opinion, if possible, as to the 
medical probabilities that the veteran 
suffers from PTSD, and if so, whether 
such a diagnosis is attributable to 
psychological trauma sustained in 
service.  If the veteran is diagnosed 
with a psychiatric disorder other than 
PTSD, the examiners are requested to 
provide a complete explanation as to why 
diagnoses of PTSD noted elsewhere in the 
record, including those set forth in 
February 1999 and August 2000 evaluations 
were incorrect.  The examiners are asked 
to report all findings in detail, and to 
provide a rationale for all opinions 
rendered.

3.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  If it is determined that the 
veteran experiences PTSD, the RO should 
take action to obtain credible supporting 
evidence of the veteran's in-service 
stressors.  After all required 
notification and development have been 
completed, the RO should take 
adjudicatory action.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

4.  The veteran should be asked if he 
still wants a hearing before a member of 
the Board at the RO.  If so, arrangements 
for such a hearing should be made.

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case, and appear at any requested hearing at the RO.  
Thereafter, the claims file should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


